Title: William W. Hening to Thomas Jefferson, 31 July 1809
From: Hening, William Waller
To: Jefferson, Thomas


          
            Dear Sir,  Richmond 31st July 1809
            Your letter of the 25th Inst. has just come to hand; and, for your attention to my request, be pleased to accept my thanks.
            Of the MSS. received from you, those containing the laws from 1639 to 1660 inclusive, were deficient, except the acts of a few Sessions: contained in the MS. procured from the exrs of Mr Bland— I had no difficulty, however, in supplying the defect, having procured from Mr E. Randolph a very correct M.S. embracing the laws of that period; which, on comparison, was even more correct than those in the M.S. received from you.—But on examining the acts of October 1660, I discover that they are merely a collection of “Orders,” or resolutions, on private or local subjects; and none are given in the form of Acts.—Perhaps this may be the case, with all the MSS.; but I should be very glad to know the fact. If you have the acts of October 1660, will you be so obliging as to give me some idea of their contents; at least a few lines of the first act; which will enable me to ascertain whether they agree with mine.—I am now in the acts of 1658–9, and could conclude the volume before I enter upon those of Octr 1660; which I would do, if any delay were necessary in getting a complete copy of the last mentioned acts. It was my wish, however, to have comprised in the first volume, all the laws prior to the commencement of Purvis;—and should the acts of October 1660, be found to differ from my collection, I shall be compelled to trouble you either for the volume in which they are contained, or to have them transcribed immediately; for which I will pay an amanuensis, any price.
            I am respectfly Yrs Wm: W: Hening
          
          
             P.S. I have left with your friend George Jefferson, the 1st Vol. of Hening & Munford’s reports. The second shall be forwarded as soon as we can procure one in uniform binders
             WWH
          
        